            Case 1:13-cr-00884-CM Document 71 Filed 07/30/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                               13-CR-884 (CM)
                                 Plaintiff,
                     V.


 SANDEEP AGGARWAL,

                                 Defendant.




             NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF
                               APPEARANCE
       Sandeep Aggarwal, by and through his attorneys and pursuant to Local Rule 1.4 and

Local Criminal Rule 1.2, respectfully requests that the Court grant attorney Sean P. Casey of

Walden Macht & Haran LLP leave to withdraw his appearance as attorney of record in this

matter, and states as follows:

        1.    Jeffrey A. Udell and Amanda Senske of Walden Macht & Haran LLP are counsel

of record to Mr. Aggarwal and will continue to act as counsel to Mr. Aggarwal.

       2.      Mr. Casey is leaving Walden Macht & Haran LLP and moving to an in-house

position.

        3.     Mr. Aggarwal has consented to the withdrawal of Mr. Casey.

       4.      Mr. Aggarwal is currently awaiting sentencing and has a sentencing control date

scheduled for July 30, 2019. The Government recently filed a request on behalf of the parties

to adjourn the sentencing control date to November 7, 2019. Mr. Aggarwal does not anticipate

that this withdrawal will cause any delays.
          Case 1:13-cr-00884-CM Document 71 Filed 07/30/19 Page 2 of 3



         5.       The Government has been notified of this request and has given its consent to the

withdrawal of Mr. Casey.

         Wherefore, Defendant Mr. Aggarwal respectfully requests that the Court enter an order

granting the withdrawal of Sean P. Casey.




Dated: New York, New York                      Respectfully Submitted,
       July 16, 2019


                                               By:_~------..--+----

                                                   Sean P. Casey
                                                   One Battery Park Plaza, 34th Floor
                                                   New York, NY 10004
                                                   Tel.: (212) 335-2964



IT IS SO ORDERED.

Dated:        (   tfo Ii o/
                       d
                                                  HON. COLLEEN MCMAHON
                                                  UNITED STATES DISTRICT JUDGE
            Case 1:13-cr-00884-CM Document 71 Filed 07/30/19 Page 3 of 3



                                 CERTIFICATION OF SERVICE
         I, Robert Carpenter, hereby certify that, on July 16, 2019, I electronically caused the

Notice of Motion and Motion for Withdrawal of Appearance to be filed with the Clerk of the

Court using the CM/ECF System and to be served, via the Court's CM/ECF System, on the

counsel of record for Plaintiff United States of America.


Dated:   ~u::c:~   :~er penalty of perjury that the lrnregoing   ~
               2
         New York, New York                                          Robert Carpenter
